 

Exhibit 10.45

 

AMENDMENT TO THE

 

SECURITIES PURCHASE AGREEMENT

 

This Amendment Agreement (the “Amendment”), effective as of November 29, 2017,
is in reference to the Securities Purchase Agreement entered into by and between
Wecast Network, Inc. (now renamed ‘Seven Stars Cloud Group, Inc., hereinafter
referred to as “Seller”), a Nevada corporation, and BT Capital Global Limited, a
BVI entity (“Purchaser”), dated June 30, 2017 (the “Securities Purchase
Agreement”) in connection with the sale and purchase of certain capital stock of
various entities. The parties shall be referred to individually, or collectively
as the “Parties”.

 

WHEREAS, in the Securities Purchase Agreement, Seller proposed to sell to
Purchaser the following equities: 1) 13% of the outstanding capital stock of
Nanjing Tops Game Co. Ltd., and 25% of the Pantaflix joint venture for a
consideration of One Hundred Million RMB (100,000,000 RMB) to be paid in cash or
stock, and 2) 80% of the outstanding capital stock of Zhong Hai Shi Xun Media
Co., Ltd. for zero consideration;

 

WHEREAS, the Parties now wish to amend the transaction such that Seller will no
longer sell to Purchaser the abovementioned equities of Nanjing Tops Game Co.
Ltd, and the Pantaflix joint venture. Instead, Seller will only sell to
Purchaser 80% of the outstanding capital stock of Zhong Hai Shi Xun Media Co.,
Ltd. for zero consideration;

 

THEREFORE, the Parties hereby agree to amend and restate Section 1.1(i) of the
Securities Purchase Agreement as follows:

 

(i)80% of the outstanding capital stock of Zhonghai Media in exchange for a
total purchase price of $0.

 

Except as expressly provided in this Amendment, all other terms, conditions, and
provisions of the Securities Purchase Agreement shall continue in force and
effect. All capitalized terms used in this Amendment will have the same meaning
given in the Securities Purchase Agreement unless otherwise defined herein. The
Securities Purchase Agreement, as modified by this Amendment, contains the full
and complete understanding between the Parties and supersedes all prior
negotiations and understandings of the parties, and no modification of any
provision hereof will be valid unless in a signed writing.

 

 1 

 

 

IN WITNESS WHEREOF, this Agreement is executed as of the date set forth above.

 

SEVEN STARS CLOUD GROUP, INC.         By:   /s/ Simon Wang         Its:   CFO  
      BT CAPITAL GLOBAL LIMITED         By: /s/ Bruno Wu         Its:   Chairman
 

 

 2 

